Citation Nr: 1711462	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  09-27 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a right ankle disorder, to include degenerative changes at the navicular tuberosity and residuals of a navicular fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA). The March 2012 rating decision declined to reopen the previously-denied claim of entitlement to service connection for a right ankle disorder.  

The Veteran filed a timely Notice of Disagreement (NOD) in May 2012 and the RO issued a Statement of the Case (SOC) in January 2015.  The Veteran filed a timely VA Form 9 Substantive Appeal in March 2015.  The Veteran requested a videoconference hearing before a member of the Board in his March 2015 VA Form 9.  The Board remanded the claim to schedule that hearing in February 2016. 

In January 2017, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The Veteran submitted additional evidence at the time of his hearing in January 2017.  He waived consideration of this evidence by the AOJ.  See 38 C.F.R. §§ 20.800, 20.1304.

The Board recognizes that the Veteran's records raise the issue of entitlement to service connection for a low back disorder in a private record dated in March 2015.  The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  


FINDINGS OF FACT

1.  In a February 2008 rating decision, the RO declined to reopen the Veteran's claim for service connection for a right ankle disorder, and that decision is final.

2.  The evidence received since the February 2008 rating action decision is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim for service connection for a right ankle disorder.

3.  The evidence is in relative equipoise as to whether the Veteran's right ankle/foot disorder had its onset in service.


CONCLUSIONS OF LAW

1.  The February 2008 rating decision is final as to the claim of entitlement to service connection for a right ankle disorder.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a right ankle disorder. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Resolving all doubt in favor of the Veteran, the criteria for establishing entitlement to service connection for right ankle/foot disorder, to include residuals of a right navicular fracture consisting of degenerative changes, osteophytes, calcification, osteoarthritis of the midfoot and metatarsophalangeal joint, posterior tibial tendon insufficiency, hallux rigidus deformity, varus deformity, and medial arch scar have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board's decision to reopen and grant the Veteran's claim of entitlement to service connection for a right ankle disorder is completely favorable, no further action with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II. New and Material Evidence

The Veteran's claim of entitlement to service connection for a right ankle disorder was previously denied, and the Veteran seeks to reopen the claim.  

In general, RO rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Historically, the Veteran first filed his claim for entitlement to service connection for a right ankle disorder in June 1999.  The RO denied the claim in November 1999 because it found that service medical records did not show treatment for or diagnosis of a right ankle condition.  The Veteran did not appeal, and that decision is final.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103.

The Veteran filed a claim to reopen the previously-denied claim in February 2007.  The RO issued a rating decision that declined to reopen the claim in February 2008.  The RO determined that the treatment records did not show any link between the Veteran's condition and his period of service.  The Veteran filed a NOD in August 2008 and the RO issued a SOC in July 2009.  The Veteran did not perfect an appeal of that decision, nor did he submit any new and material evidence within a year of that rating decision.  The February 2008 rating decision therefore became final.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016).

Relevant evidence of record at the time of the RO's February 2008 rating decision included the Veteran's service treatment records showing that he injured his right leg from a mortar fragment in May 1968 and VA treatment records that did not show any current right ankle condition.  Based on this evidence, the RO concluded that the Veteran did not have a right ankle condition that was caused by service and denied the Veteran's claim for service connection.

In November 2011, the Veteran requested that his claim of entitlement to service connection for a right ankle disorder be reopened.  Relevant additional evidence received since the RO's February 2008 rating decision includes: November 2011 private treatment records from Dr. M.L.; a statement from Dr. K.M. regarding November 2011 treatment; September 2011 treatment records from Dr. C.S.; a September 2011 statement from Dr. J.M.; September 2011and December 2011 private treatment records from Dr. J.M.; a May 2012 statement from the Veteran; a March 2015 statement from Dr. A.L.; and a lay statement from the Veteran received in March 2015.  The various statements from the Veteran and his private treatment providers indicate that the Veteran has current diagnoses of right foot posterior tibial tendon insufficiency, right hallux rigidus, and a possible nonunion from a possible old/nonhealing fracture of the right navicular with osteophytes and calcification.  The records also indicate that the radiographs and other diagnostic testing show degenerative changes at the navicular tuberosity, which "would be consistent with injury to the area."  See statement from Dr. K.M.  The evidence also links the Veteran's current diagnoses to his period of active duty service, to include the injury the Veteran has asserted he sustained therein.  

This evidence was not previously on file at the time of the RO's February 2008 decision; thus, it is new.  Furthermore, this evidence is material because it bears directly on the missing element of a nexus between the in-serivce injury and the current disability, which is the reason that the claim was previously denied.  Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a right ankle disorder, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim of entitlement to service connection for a right ankle disorder is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

III.  Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154 (b) (West 2014).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  The U.S. Court of Appeals for the Federal Circuit further clarified that the section 1154(b) presumption can be used not just to show the incurrence of an event or injury, but to show that a veteran incurred a permanent disability in service.  Reeves v. Shinseki, 682 F.3d 988, 999-1000 (Fed. Cir. 2012).  In such cases, it may be far easier for a veteran to establish that there was a nexus between military service and the disability with which he or she was afflicted after leaving the military.  Id.  Instead of attempting to establish that the injury suffered while in the military led to a disability following his service, a veteran "would only have had to show that the [] disability he incurred in service was a chronic condition that persisted in the years following his active duty."  Id.  Notwithstanding, the Federal Circuit explained that "[e]ven when the section 1154(b) combat presumption applies, a 'veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty.'"  Id. at n. 9.  Thus, the reduced evidentiary burden only applies to the question of service incurrence, and not to the remaining service-connection elements of current disability and nexus.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background 
 
The Veteran's service personnel records show that he served as a medical corpsman during his active duty service.  His DD Form 214 also shows that he served for seven months and ten days in Vietnam and that he earned the Vietnam Service Medal and a Purple Heart.  On entrance to service in November 1966, the Veteran's clinical evaluation was normal.  As noted, the Veteran's service treatment records show that he incurred an injury to his right leg, due to a mortar fragment in May 1968.  The Veteran's separation examination in October 1968 was normal; there were no abnormalities noted.  The Veteran also denied a history of any trouble related to his feet in his separation report of medical history.  The Veteran signed a statement in November 1968 that indicated there had been no change to his medical condition since his separation examination, which was provided more than three working days prior to his separation.  

Private treatment records from Dr. M.L. in August 2011 show that the Veteran had an old nonhealing fracture of the right navicular bone.  A statement from the physician indicates that radiographs of the right foot show that there was an old fracture of the navicular bone.  The note indicates that the navicular bone was healed at the medial, distal end and that the healing did not appear to be complete due to one millimeter to two millimeter spaces across the fracture site.  

Another private physician, Dr. J.M., submitted a statement dated in September 2011 indicating that the Veteran had pain along the medial aspect of his foot in the area of the navicular.  The statement indicated that the Veteran did have some "insufficiency" of his posterior tibial tendon and that his X-rays showed a possible old navicular fracture with some osteophytes and calcification as well as an accessory navicular.  September 2011 records indicate that the Veteran complained of an injury to his right foot in 1968 when some shrapnel lodged in his foot.  The physician noted that the Veteran worked as a medic and that he and another medic had attended to his foot after the injury.  The Veteran reported that he had pain in his foot for "quite some time".  The Veteran's wife indicated that the Veteran walked on the side of his foot.  The Veteran's foot was tender to palpation along the medial aspect of the foot in the area of the navicular.  There was prominence in that area and the Veteran was tender to palpation in that area as well.  There was some deformity at the great toe but no pain with range of motion.  He was nontender over the medial and lateral aspects of the ankle, Achilles, or calcaneus.  X-rays were taken and the physician noted that there was hallux rigidus deformity with joint loss as well as an accessory navicular with some calcification and osteophytes in the area possibly due to an old navicular fracture at the time of the injury.  

A private treatment record dated in September 2011 from Dr. C.S. indicates that the Veteran was seen for problems related to his back, hip, and foot.  He reported a history of foot problems that he related to his period of active duty service in Vietnam.  The Veteran reported that he worked as a driver and that he did not have many problems with his foot but that he was more active in retirement, which caused more pain.  The physician noted that the Veteran had a varus position to his foot and that he tended to walk on the outside of his foot.  He also had stiffness of the right great toe and a scar along the medial arch of his foot.  He was tender to palpation in the middle of his foot as well as dorsiflexion of the foot.  He had pain with eversion and less pain with inversion.  He had no subluxation.  The physician noted a cavovarus deformity of the right foot with varus positioning, osteoarthritis of the midfoot, osteoarthritis of the metatarsophalangeal joint, and a possible old fracture of the navicular.  

An undated letter from Dr. K.M. indicates that the Veteran was seen in November 2011 for pain in his right foot, which the Veteran indicated he had for years.  The Veteran reported that he had an injury to his right foot when a mortar hit his foot.  The physician indicated that the physical examination revealed pain on palpation of the navicular tuberosity and posterior tibial tendon of the right foot and that there was visible bone prominence located at the navicular tuberosity of the right foot compared to the left foot.  The physician indicated that X-rays were taken and degenerative changes were noted at the navicular tuberosity, which would be consistent with an injury to the area.  The physician opined that, considering the Veteran's history and current findings, it is more likely as not that the Veteran sustained an injury to the area when he was serving on active duty.  

December 2011 private treatment records from Dr. J.M. show an assessment of right foot pain, right foot posterior tibial tendon insufficiency, right hallux rigidus, and a possible old navicular fracture.  On physical examination, the Veteran walked on the lateral border of his foot, and he could not do a single heel raise.  The Veteran was tender to palpation along the medial aspect of the foot in the area of the navicular and just proximal to it and along the posterior tibial tendon.  

The Veteran submitted a statement in May 2012 indicating that he incurred an injury while he was discharging his duties as a medic in May 1968.  He indicated that, while they were under a mortar attack, he was caring for wounded soldiers when he was struck by a mortar fragment that lodged in his right foot.  At the time of the attack, he stated that he had a boot "full of blood" and thought that the injury was to his leg.  He indicated that he did not address his own injury immediately because he was caring for soldiers with possible life-endangering injuries.  He stated that he addressed his injuries as soon as possible, but found that the mortar had lodged inside the middle arch area of his right foot and was angled toward the bones in the toes of his foot.  He stated that he removed the mortar fragments, cleaned, stitched, and dressed the wound.  He indicated that because he was not well-trained in medical terms and because he was under duress and exhaustion, he mistakenly wrote in his medical records that he had sustained a wound to his leg.  The Veteran went on to indicate that the injury and pain had caused him to twist his foot and walk on the outside edge of his right foot.  He indicated that he did not have access to X-ray equipment at the time of the injury and he had no means to determine the extent of his injury.  He indicated that the injury did not heal for a very long time, which left him with the unconscious tendency to permanently walk on the outside of his right foot.  The Veteran indicated that his limited medical training did not prepare him to understand the damage that was caused to his foot, either through misdiagnosis or overlooking the implications of his wound.  

The Veteran went on to describe that he did not realize that he had originally submitted the paperwork for his claim incorrectly.  He indicated that he had stated that the original paperwork had erroneously claimed an injury to the right leg since that was the way the injury was described in the service treatment records.  The Veteran also indicated that he received a Purple Heart for the wound to his right foot and that, as evidenced by that award, the injury was not minor or superficial.  He went on to describe the medical evidence he had submitted in support of his claim.  He relayed that, according to his physician, the type of injury he has is most likely seen in patients with severe trauma to their foot.  
 
The Veteran's private treating physician, Dr. A.L., submitted a statement in March 2015 indicating that the Veteran had been a patient since 2013 for reoccurring back pain.  The physician indicated that it was her "understanding" that the Veteran fractured his navicular bone in his right foot due to shrapnel while serving in the military and had experienced low back pain ever since.  

During his January 2017 hearing, the Veteran testified that he had injured his right foot while he was tending to wounded soldiers during a mortar attack and that on his way to the medical hooch, a round came "pretty close"; he reported that it hit him in the foot and knocked him down.  The Veteran reported that he did not spend time writing down his injury, but instead was focused on caring for the wounded.  He also reported that "a lot more" was done to the injury after it was cleaned and dressed and written about in the medical record.  He indicated that there was no time to do more; he also reported that it was written up as a right leg injury.  He further explained that there was some confusion as to the actual name of the location of the injury when he applied for VA benefits, because of the discrepancy between the named location of the injury described in the records and the actual injury location.  

Analysis 

As an initial matter, the existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  These records show the Veteran has a currently diagnosed right ankle/foot disorder.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The evidence also shows that there was an in-service injury of the Veteran's right leg due to a mortar attack.  The Veteran, a combat medic, has competently and credibly discussed why there is some discrepancy between the description of the injury in the service treatment records and the actual injury.  Specifically, the Veteran's records indicate that the injury occurred to the Veteran's right leg, but the Veteran has explained that this was an error and that the injury from the shrapnel was in his right foot, but that there was no time to correct the error in his service medical records.  Despite the inconsistencies regarding the actual physical location of the shrapnel injury on the Veteran's body, this injury is consistent with the Veteran's service, and as such, the in-service element has been met.  38 U.S.C.A. § 1154(b).  

The Board will next address the question of whether the evidence demonstrates that the Veteran's current right ankle/foot disorder is related to his period of service.

The private treatment records consistently show that the Veteran's right navicular bone appears to have an old fracture that did not heal correctly.  Diagnostic testing has revealed this finding as well as osteoarthritis and some osteophytes and calcification.  Physical examinations have revealed that the Veteran's right ankle/foot is tender, has some scarring, has a varus deformity of the right foot and deformity of the toe, and has posterior tibial tendon insufficiency.  The records also show that the Veteran has visible bone prominence located at the right navicular tuberosity.  The examiners repeatedly found that the Veteran's right foot disorder may be due to an old navicular fracture.  Dr. K.M. found that the Veteran's current diagnoses "would be consistent with an injury to the area" and opined that, considering the current findings and the Veteran's history, it is more likely than not that the Veteran sustained an injury to the area while he was serving on active duty.  

Given the foregoing, the Board finds that the evidence is at least in equipoise on the material question of whether any current right ankle/foot disorder is etiologically related to an incident of the Veteran's military service.  In such cases, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  Resolving reasonable doubt in favor of the Veteran, all three elements necessary for service connection have been met.  Accordingly, service connection for a right ankle/foot disorder is warranted.

      (CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right ankle disorder is reopened, and the appeal is granted.

Service connection for a right ankle/foot disorder, to include residuals of a right navicular fracture consisting of degenerative changes, osteophytes, calcification, osteoarthritis of the midfoot and metatarsophalangeal joint, posterior tibial tendon insufficiency, hallux rigidus deformity, varus deformity, and medial arch scar is granted. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


